      7:21-cv-02618-TMC        Date Filed 08/16/21      Entry Number 1        Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                             SPARTANBURG DIVISION

 ANTHONY ELDER,                                 ) C/A NO.:
                                                )
                              Plaintiff,        )
                                                )
                v.                              )
                                                )
 SOUTH CAROLINA PORTS                           )
 AUTHORITY, JAMES I. NEWSOME, III,              )
 AND WILLIAM ANGELICH,                          )
                                                )
                              Defendants.       )

                                  NOTICE OF REMOVAL

       Defendants South Carolina Ports Authority (“SCPA”), James I. Newsome, III

(“Newsome”), and William Angelich (“Angelich”) (collectively, “Defendants”) submit this Notice

of Removal to the United States District Court for the District of South Carolina, Spartanburg

Division. In support of removal, Defendants show as follows:

       1.     Plaintiff filed a civil action against Defendants in the Court of Common Pleas for

Greenville County, South Carolina, on June 25, 2021, Civil Action No. 2021-CP-23-03051.

       2.     The Complaint was served on Defendant SCPA and Defendant Newsome on July

16, 2021. The undersigned accepted service of the Summons and Complaint on behalf of

Defendant Angelich on July 23, 2021.

       3.     Plaintiff’s initial Complaint was filed in an improper venue. Upon learning that the

SCPA facility in which Plaintiff was employed is located in Spartanburg County, South Carolina,

Plaintiff filed a Motion to Transfer Venue to Spartanburg County. The court granted said Motion

and transferred the case to Spartanburg County on August 4, 2021, assigning the case a new case

number—2021-CP-42-02518.




                                               1
       7:21-cv-02618-TMC          Date Filed 08/16/21       Entry Number 1        Page 2 of 5




       4.      This Notice of Removal is being filed and served within thirty (30) days of

Defendants’ receipt of the Summons and Complaint in accordance with 28 U.S.C. §1446(b).

       5.      A copy of all process and pleadings served upon Defendants is attached hereto as

Exhibit A in accordance with 28 U.S.C. § 1446(a).

       6.      A copy of this Notice of Removal is being filed with the Clerk of the Spartanburg

County Court of Common Pleas and served upon Plaintiff’s counsel of record, as required by 28

U.S.C § 1446(d) and Local Civil Rule 83.IV.01 DSC.

                           FEDERAL QUESTION JURISDICTION

       7.      This Court has original jurisdiction over this action by virtue of 28 U.S.C. § 1331

because it involves claims arising under the laws of the United States. More specifically,

Plaintiff’s Complaint includes a federal claim under 42 U.S.C. § 1983 (“Section 1983”). (Compl.

¶¶ 22-33.)

       8.      Therefore, this action could originally have been brought before this Court pursuant

to 28 U.S.C. § 1331 and may be removed by Defendant pursuant to 28 U.S.C. § 1441.

                              SUPPLEMENTAL JURISDICTION

       9.      In addition to the federal claim identified above, Plaintiff’s Complaint asserts a

state law claim for “Public Policy—Wrongful Discharge” under S.C. Code § 16-17-560. (Compl.

¶¶ 51-56 (Second Cause of Action).)

       10.     This Court has supplemental jurisdiction over Plaintiff’s state law claim. Pursuant

to 28 U.S.C. § 1367, this court has supplemental jurisdiction over all other claims that are so related

to Plaintiff's federal cause of action “that they form part of the same case or controversy under

Article III of the United States Constitution.”        State law claims fall within this Court’s

supplemental jurisdiction when they share with the federal claims “a common nucleus of operative



                                                  2
       7:21-cv-02618-TMC         Date Filed 08/16/21       Entry Number 1        Page 3 of 5




fact . . . such that [the plaintiff] would ordinarily be expected to try them all in one judicial

proceeding.” United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 725 (1966).

       11.     Here, Plaintiff’s state law claim for “Public Policy—Wrongful Discharge” relates

closely to his Section 1983 claim. All of Plaintiff’s claims arise out of a common nucleus of

operative facts, including Plaintiff’s employment with Defendant SCPA and his separation

therefrom. Therefore, this Court has supplemental jurisdiction over Plaintiff’s state law claim

pursuant to 28 U.S.C. § 1367.

       12.     Moreover, there is no reason why this Court should not exercise supplemental

jurisdiction over Plaintiff’s state law claim. Plaintiff’s state law claim neither raises novel nor

complex issues of state law, nor does it predominate over the claim over which this Court has

original jurisdiction, and there are no exceptional circumstances or other compelling reasons for

this Court to decline supplemental jurisdiction. See 28 U.S.C. § 1367(c). Thus, removal is proper

under 28 U.S.C. § 1441(c).

                                              VENUE

       13.     The United States District Court for the District of South Carolina, Spartanburg

Division, is the federal judicial district embracing the Spartanburg County Court of Common

Pleas, to which this action was transferred by Plaintiff and is currently pending. Further, the events

alleged in the Complaint are alleged to have occurred in Spartanburg County, South Carolina.

Accordingly, venue is proper in this Court pursuant to 28 U.S.C. § 1441(a).

                       CONSENT AND REMOVAL REQUIREMENTS

       14.     Pursuant to 28 U.S.C. § 1446(a), Defendants have attached herewith, and

incorporated by reference, a copy of the Summons and Complaint filed in this action on June 25,

2021, as well as Plaintiff’s Motion to Transfer Venue to Spartanburg County and the Court’s



                                                  3
      7:21-cv-02618-TMC           Date Filed 08/16/21   Entry Number 1        Page 4 of 5




August 4, 2021 Order granting the same and transferring the case to Spartanburg County, where

the case was assigned Civil Action No. 2021-CP-42-02518.

       15.    All Defendants consent to this removal as required by 28 U.S.C. § 1446(b).

       16.    Written notice of the filing of this Notice of Removal will be given to Plaintiff as

required by law.

       17.    A true copy of this Notice of Removal is being filed with the Clerk of Court for the

Court of Common Pleas, Spartanburg County, South Carolina, as required by law.

       WHEREFORE, Defendant prays that the action now pending in the Spartanburg County

Court of Common Pleas be removed to the United States District Court of the District of South

Carolina, Spartanburg Division.

       Dated this 16th day of August, 2021.

                                              Respectfully submitted,

                                              OGLETREE, DEAKINS, NASH,
                                               SMOAK & STEWART, P.C.

                                              By: s/ Michael Oliver Eckard
                                                  Michael Oliver Eckard (Fed. ID #12055)
                                                  Michelle McMahon (Fed. ID #11589)
                                                  211 King Street, Suite 200
                                                  Charleston, SC 29401
                                                  Phone: (843) 853-1300
                                                  Fax: (843) 853-9992
                                                  michael.eckard@ogletreedeakins.com

                                                   Phillip A. Kilgore (Fed. ID # 2329)
                                                   300 North Main Street, Suite 500
                                                   Greenville, South Carolina 29601
                                                   Phone: (864) 271-1300
                                                   Fax: (864) 235-8806
                                                   phillip.kilgore@ogletree.com




                                               4
7:21-cv-02618-TMC   Date Filed 08/16/21   Entry Number 1        Page 5 of 5




                               THE CHARLESTON GROUP

                                     Stephen K. Benjamin (Fed. ID #7766)
                                     122 Lady Street, Suite 610
                                     Columbia, SC 29201
                                     Phone: (803) 799-2500
                                     Fax: (803) 799-2507
                                     SBenjamin@charlestongroup.com


                                     Attorneys for Defendants




                                 5
